Merlin, J.
In order to fairly comply with the order of Septemer 27, 1880, the plaintiff should, I think, either strike ot the last clause of the bill served—the clause com*280mencing, “ Said defendant did as plaintiff is informed and believes at other places and dates and times,” &e.— or he should state the times and places with more particularity.
An order may be entered requiring a further bill to be served which shall strike out that clause or give the particular times and places. Costs of motion to defendant' to abide event.